Citation Nr: 1529312	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-26 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased, compensable, rating for a right shoulder strain.

2.  Entitlement to an increased, compensable, rating for a fractured third metatarsal of the right foot.

3.  Entitlement to an increased, compensable, rating for bilateral hearing loss.

4.  Entitlement to an increased, compensable, rating for a skin disability including tinea versicolor, tinea cruris, and tinea corporis.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a right elbow disorder, also claimed as bursitis and tendinitis.

7.  Entitlement to service connection for a left elbow disorder, also claimed as bursitis and tendinitis.

8.  Entitlement to service connection for a neck disorder.

9.  Entitlement to service connection for a low back disorder, claimed as degenerative joint disease, stenosis, and disc herniation.

10.  Entitlement to service connection for a right knee disorder, claimed as chondromalacia patella with arthritis and gout.

11.  Entitlement to service connection for a bilateral foot disorder, claimed as peripheral neuropathy and gout.

12.  Entitlement to service connection for bilateral carpal tunnel syndrome.

13.  Entitlement to service connection for a left lower extremity disorder, to include radiculopathy.

14.  Entitlement to service connection for a headache disorder.

15.  Entitlement to service connection for an acquired psychiatric disorder.

16.  Entitlement to service connection for liver disease, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1974 until July 1974, and from April 1977 until January 1997.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for numerous disorders, as well as increased ratings for four separate disabilities.  The Veteran appealed the denials, and these matters are now before the Board.
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing held in Denver, Colorado, in April 2015.  A transcript of the hearing has been associated with the claims file.

The issues of service connection for low back and lower left extremity disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire rating period, right shoulder strain has been productive of range of motion functionally limited to 95 degrees of flexion and 85 degrees of abduction, i.e., the shoulder level.

2.  Throughout the entire rating period a fracture of the third metatarsal of the right foot has been productive of hammer toe, without any functional limitations.

3.  Throughout the entire rating period, bilateral hearing loss has been productive of average pure tone thresholds of not worse than 47.5 decibels in the right ear and 55 decibels in the left ear, with speech recognition ability of no worse than 94 percent.

4.  Throughout the entire rating period, a skin disability including tinea versicolor, tinea cruris, and tinea corporis has been productive only of itching, without the need for systemic treatment.

5.  Symptoms of a left shoulder disorder were not chronic in service, nor have they been continuous since separation from service, and a current left shoulder disorder is not related to service.

6.  Symptoms of an elbow disorder were not chronic in service, nor have they been continuous since separation from service, and a disorder of either elbow is not related to service.

7.  Symptoms of a neck disorder were not chronic in service, nor have they been continuous since separation from service, and a current neck disorder is not related to service.

8.  A right knee disorder was not incurred in service, and is not otherwise related to service.

9.  Symptoms of a foot disorder (other than a fractured right third metatarsal) were not chronic in service, nor have they been continuous since separation from service, and a disorder either foot is not related to service.

10.  Bilateral carpal tunnel syndrome was not incurred in service, and is not otherwise related to service.

11.  A headache disorder was not incurred in service, and is not otherwise related to service.

12.  An acquired psychiatric disorder was not incurred in service, and is not otherwise related to service.

13.  Liver disease is related to alcohol consumption which is not secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, and not higher, for right shoulder strain have been met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5024 (2014).

2.  The criteria for a compensable rating for a fractured third metatarsal of the right foot have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5284 (2014).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.87, Diagnostic Code 6100 (2014).

4.  The criteria for a compensable rating for skin disability including tinea versicolor, tinea cruris, and tinea corporis have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7813 (2014).

5.  A left shoulder disorder was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

6.  An elbow disorder was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

7.  A neck disorder was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

8.  A right knee disorder was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

9.  A foot disorder was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

10.  Bilateral carpal tunnel syndrome was not incurred in, or is a result of, service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

11.  A headache disorder was not incurred in, or is a result of, service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

12.  An acquired psychiatric disorder was not incurred in, or is a result of, service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).

13.  Liver disease was not incurred in service, nor may it be so presumed, and was not proximately caused by a service-connected disease or disability.  38 U.S.C.A. §§ 1101, 1113, 1131, 1137, 1153, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings, Generally
	
The Veteran is seeking compensable ratings for right shoulder, right foot, hearing loss, and skin disabilities.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned initial disability ratings for his right shoulder, right foot, hearing loss, and skin disabilities in decisions not currently on appeal.  Appeals of the initial ratings are not before the Board; rather the Veteran seeks increased ratings.  In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

When evaluating musculoskeletal disabilities, such as the Veteran's service-connected right shoulder and toe disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Increased Rating for Bilateral Hearing Loss

The Veteran has been awarded service connection for bilateral hearing loss and granted a noncompensable evaluation effective February 1, 1997.  The Veteran's hearing loss is rated under 38 C.F.R. § 4.87, DC 6100.  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85 (2014).

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On the authorized audiological evaluation in August 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
65
60
LEFT
25
30
50
70
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The examiner diagnosed the Veteran with moderately severe sensorineural hearing loss in the right ear, and moderate sensorineural hearing loss in the left ear.  The Veteran reported difficulty communicating in social situations.

He underwent an additional audiological evaluation on VA examination in November 2014 at which time pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
65
65
LEFT
10
20
35
55
70

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  Audiological findings were otherwise normal, and the examiner opined that hearing loss did not "impact ordinary conditions of daily life, including [the] ability to work."

After reviewing the entire claims file, the Board finds that the Veteran's hearing loss has been noncompensably disabling throughout the period on appeal.  Specifically, hearing loss has been productive of average pure tone thresholds of not worse than 47.5 decibels in the right ear and 55 decibels in the left ear, with speech recognition ability of no worse than 94 percent.

Although the Veteran testified during his 2015 hearing before the undersigned that his hearing had worsened between his 2009 and 2014 examinations, reports show that his hearing acuity was poorer in 2009.  Accordingly, the Board will rely on those results in evaluating the current level of hearing loss as this is more beneficial to the Veteran's claim.  To determine the appropriate rating evaluation for the Veteran's hearing loss, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  Because the Veteran's lesser pure tone threshold average from 1000 hertz to 4000 was in the right ear at 47.5 decibels with 96 percent speech discrimination, Table VI assigns the Roman numeral I to the right ear.  The Veteran's left ear pure tone threshold average was 55 decibels, with speech discrimination of 94 percent.  Table VI also indicates the assignment of Roman numeral I for the left ear as well.  Next, the DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI, to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral I and the row for Roman numeral I intersect, Table VII reveals that a rating of zero percent is warranted.

The rating schedule allows for each ear to be evaluated separately where there is an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  An exceptional pattern of hearing loss occurs when pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; or where pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Id.  Here, as hearing loss in neither of the Veteran's ears meets the criteria for evaluation as an "exceptional pattern of hearing impairment," the provisions of 38 C.F.R. § 4.86 are not for application.

Based on the foregoing, the Board concludes that the Veteran's bilateral hearing loss has been noncompensably disabling throughout the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral). 

A VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the 2014 VA examination report in particular specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, in observing that his hearing loss did not impact ordinary conditions of daily life, including the Veteran's ability to work.  While limited, the Board finds this conclusion to be consistent with the limited level of hearing loss which the Veteran experiences.  

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Here, however, the Veteran experiences no such limitations.

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Increased Rating for a Right Shoulder Strain

The Veteran, who is right handed, has been awarded service connection for a right shoulder strain and granted a noncompensable evaluation effective February 1, 1997.  The Veteran's right shoulder disability is rated as tenosynovitis under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5024.  Diseases evaluated under 5024 are to be rated as degenerative arthritis, based on limitation of motion of affected parts, in this case the shoulder.  38 C.F.R. § 4.71a (2014).  

Degenerative arthritis is rated under DC 5003 which calls for ratings based on limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved (DC 5200 etc.).  DC 5003 also provides that when limitation of motion of the specific joint is noncompensable, a rating of 10 percent is for application where there is some limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

DC 5201 specifically provides for ratings based on "limitation of motion" of the shoulder and arm.  Such limitation of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  Id.

DC 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  Id.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  Id.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  Id.

After reviewing the entire claims file, the Board finds that the Veteran's right shoulder strain has more nearly approximated the criteria for a 20 percent rating but no higher, throughout the period on appeal.  Specifically, the Veteran's range of motion is limited to 95 degrees of flexion and 85 degrees of abduction, i.e., the shoulder level.

During his hearing before the undersigned, the Veteran endorsed pain and an inability to lift more than 10 to 15 pounds.  Pain is severe enough that he "can barely sometimes write [his] name . . . or write numbers," and the undersigned personally witnessed the Veteran raise his right arm above shoulder level.  During his August 2009 VA examination the Veteran reported constant pain in the right shoulder, rated at a level of six out of ten, and associated with occasional locking and stiffness.  The pain flared on a daily basis to a level of ten out of ten, lasting for a couple of hours.  The Veteran noted limited range of motion, but was still able to dress, undress, eat and write. 

The right shoulder showed no swelling, instability, normal alignment, and slight tenderness.  Flexion was to 95 degrees, abduction to 85 degrees, and both external and internal rotation was to 45 degrees.  Pain was present in all ranges of motion, but only at the end of such ranges.  There were no changes in active or passive range of motion during repetitive use testing against resistance, and no additional losses of range of motion were observed due to painful motion, impaired endurance, incoordination, or instability.  X-ray examination revealed extensive and relative greater tuberosity implying at least mild chronic rotator cuff degeneration, and mild osteoarthritis at the acromioclavicular joint.

As the foregoing shows, the Veteran's range of motion has been limited to his shoulder level - which is approximately 90 degrees of flexion or abduction.  See 38 C.F.R. § 4.71, Plate I.  The Veteran's flexion to 95 degrees, but abduction only 85 degrees, both with pain only at the extreme end of motion, is the functional equivalent to motion only to the shoulder level, but no higher.  Thus, while a 20 percent rating is warranted under DC 5201, a 30 percent rating - requiring motion limited to midway between the side and shoulder - is not.

In considering the rating on appeal, the Board has considered applying alternate Codes to evaluate the Veteran's service-connected disability where applicable.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Having considered whether a rating of greater than 20 percent may be warranted under an alternative Diagnostic Code, the Board finds that one is not.  Specifically the Veteran does not have ankylosis of the shoulder, an impairment of the humerus, or a service-connected impairment of the clavicle or scapula.

Accordingly, the Board concludes that the Veteran's right shoulder strain has been 20 percent disabling, and no higher, throughout the entire period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating for a Fracture of the Third Metatarsal of the Right Foot

The Veteran has been awarded service connection for a fractured third metatarsal of the right foot and granted a noncompensable evaluation effective February 1, 1997.  The Veteran's broken toe is rated under 38 C.F.R. § 4.71a, DC 5284.  This Code rates residuals of other foot injuries not otherwise contemplated by the rating criteria.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are 20 percent disabling; and severe residuals of foot injuries are rated as 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Descriptive words such as "moderate," and "moderately severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

After reviewing the entire claims file, the Board finds that the Veteran's fractured right third metatarsal has not been compensably disabling at any time during the period on appeal.  Specifically, the right third metatarsal has been productive of hammer toe, but without any functional limitations.

During his hearing before the undersigned, the Veteran explained that he broke his toe in 1994, and that it now "hurts all the time" and that the toes is crooked.  He was reportedly told by a physician that he has arthritis in the toe, and that if he walks more than two hours in a single day "it just aches."  The Veteran indicated that he uses a cane to ambulate - though the record reflects that such use is due to other, nonservice-connected, disorders of the lower extremities.

During a VA examination in August 2009, the Veteran reported that in addition to a fractured toe during service, in 2002 he was diagnosed with diabetes and diabetic peripheral neuropathy with pain in the soles of both feet.  The Veteran did not identify any specific pain to the right third metatarsal, and the examiner noted several nonservice-connected disorders of the feet including gout, bilateral first metatarsals, and hallux.  The Veteran was able to walk for about two and a half blocks, and stand for 15 minutes, but he relied on the use of diabetic shoes and his cane.  Physical examination revealed no lesions, or edema of the feet, though there was generalized bilateral tenderness of the entire right foot.  The veteran had a hammertoe deformity of the right third toe, which was partially ankylosed.  Weightbearing was normal, and tenderness was noted over the metatarsal heads, the heel, the great toe, the Achilles tendon, and the Veteran's arch.  X-ray imaging revealed no current evidence of a prior fracture of the right third metatarsal.

As the foregoing shows, the Veteran's only current right third metatarsal disorder is hammer toe - though there is no evidence of any associated functional limitation.  To the extent that the Veteran has competently reported numerous right foot symptoms, none of these have been associated with his service-connected in-service toe fracture.  Accordingly, such symptoms are not for consideration in assigning current rating.

With regard to the Veteran's hammer toe, DC 5282 provides that hammer toe of a single toe is rated noncompensably, i.e., zero percent, disabling.  38 C.F.R. § 4.71a.  Thus, even if evaluated under this alternative Code, a compensable rating would not be warranted.  The Board has considered all Codes between DC 5276 and 5284 in an attempt to identify any under which a compensable rating may be warranted.  Unfortunately, to the extent that the Veteran has other foot disorders, none have been related to service.

Accordingly, even taking in to account the Veteran's competent reports of right foot symptoms, the Board finds that the Veteran's only service-connected symptom is hammer toe and concludes that the Veteran's fractured right third metatarsal has been noncompensably disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for a Skin Disability Including Tinea Versicolor, Tinea Cruris, and Tinea Corporis

The Veteran has been awarded service connection for tinea versicolor, tinea cruris, and tinea corporis, and granted a noncompensable evaluation effective February 1, 1997.  The Veteran's skin disability is rated under 38 C.F.R. § 4.118, DC 7813.  Under this Code, dermatophytosis (including ringworm, tinea corporis, tinea capitis, tinea pedis, tinea barbae, tinea unguium, and tinea cruris) are to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118 (2014).

After reviewing the entire claims file, the Board finds that the Veteran's various service-connected skin disabilities have been noncompensably disabling throughout the period on appeal.  Specifically, tinea versicolor, tinea cruris, and tinea corporis have been largely asymptomatic, productive only of itching.

During his 2015 hearing, the Veteran testified that he has been instructed only to use certain soaps to prevent his skin from becoming overly dry, and he noted that his skin is also affected by the hardness of water.  If he fails to use "some kind of lotion," he becomes more prone to infection and "getting skin disorders," including ringworm.  He finds that his skin is generally itchy, but treatment is essentially limited to topical applications of moisturizer and limiting the types of soap that he uses.

On VA examination in August 2009 the Veteran reported that he had last been treated two years prior, when he had a biopsy and skin scraping, and was diagnosed with a fungal infection.  At the time of his examination, he had a rash in his groin folds and trunk, and reported that "an injection and creams" were helpful in treating the outbreak.  In December 2008, the Veteran began noticing chronic pruritus (itching) and scabs due to chronic excoriations, and it was around this time that he was diagnosed with cirrhosis.  He has been using Lactulose (an oral medicine) and Aveeno cream.  Dry skin and pruritus had been constant over the preceding year, but he had experienced no fungal infection for two years.  A physical examination revealed smooth, well-hydrated skin, without jaundice, rashes, dryness throughout the trunk, arms, groin, body folds, and legs.  No skin condition was apparent and, the examiner accordingly reported that zero percent of both the exposed and total body area were affected.  The examiner diagnosed recurrent tinea versicolor, cruris, and corpus, but with the last episode having been two years ago.  The examiner also diagnosed chronic cirrhosis related pruritus, which was specifically described as a "post service" condition.

The Veteran is competent to report on such symptoms as itching to the extent that they are capable of lay observation.  However, on review of the available Diagnostic Codes, none provide a compensable rating for itching alone.  DC 7800 provides a compensable rating for one characteristic of disfigurement of the head, face, or neck.  For the purposes of rating under 38 C.F.R. § 4.118, the characteristics of disfigurement are: 

Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar elevated or depressed on palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

However, as the Veteran has none of the foregoing symptoms, DC 7800 does not afford a compensable rating.  Likewise, the Veteran has no scarring productive of limitation of motion (DC 7801), no scars which are superficial or that do not cause limited motion (DC 7802), no superficial unstable scars (DC 7803), no scars that are unstable or painful (DC 7803 and 7804), or any scar which otherwise cause any limitation of function (DC 7805).

Even under DC 7806, which provides ratings for dermatitis or eczema, the Veteran's symptoms do not rise to the level of a compensable rating.  Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  DC 7806 affords a compensable rating for dermatitis or eczema that effects least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118.  Because the Veteran's disability affects zero percent of his skin, and he is not using intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, a compensable rating simply cannot be assigned.

Accordingly, the Board concludes that the Veteran's tinea versicolor, tinea cruris, and tinea corporis has been noncompensably disabling throughout the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Ratings

The Board has also considered whether referral for extraschedular ratings is warranted for the service-connected right shoulder, right foot, and skin disabilities (an extraschedular rating for hearing loss having been discussed and considered above).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of limitation of range of motion, the presence of certain deformities, and the degree to which a skin disorder causes a functional limitation; thus, the demonstrated manifestations - namely limitation of motion of the right shoulder, the presence of hammer toe, and itching skin without functional limitation - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected right shoulder, right foot, or skin disabilities that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities tinnitus, fractured left pinkie finger, neuroma of the right foot, hemorrhoids, bilateral hydrocele, and hypertension in concluding that referral for consideration of an extraschedular rating is not warranted.  

Finally, the August 2009 VA examiner opined that the Veteran's inability to work was "mainly due to injuries due to . . . [a post-service] motorcycle accident," not to his service-connected connected disabilities, and the Veteran has not argued otherwise.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service Connection, Generally

The Veteran is seeking service connection for numerous disorders which he contends either had their onset during his more than 20 years of active service, or are otherwise related to such service.  He has also suggested that some disorders may be interrelated, or secondary, to his service-connected disabilities.  The Veteran's claims are with regard to his left shoulder, both elbows, the neck, the right knee, the feet, the carpel tunnel syndrome of the wrists, headaches, mental health, and his liver.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Certain disease, such as arthritis and cirrhosis of the liver are considered a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran had two periods of active duty, including a four month period from March 1974 until July 1974.  Treatment records from this period are not related to any of the Veteran's claimed disorders, and the Veteran has not otherwise suggested a connection to this period.  Thus, the Board's primary focus is on the period between April 1977 and January 1997. 

A veteran is presumed to have entered service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Where no defect, infirmity, or disorder was noted on service entrance, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  

On a report of medical history at entry in to active duty in March 1977, the Veteran endorsed some history referable to the right ankle, one shoulder, and one elbow.  However, examination revealed that the musculoskeletal system, and all other body systems, were normal, and thus the Veteran is found to have entered service in sound condition. 

In addition to those disorders incurred or aggravated during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran separated from service in January 1997, however just prior to separation, in November 1996, he submitted a claim for service connection regarding hearing loss, tinnitus, a right shoulder strain, a skin disorder, hemorrhoids, a fractured right toe, neuroma of the right foot, a fractured left pinkie finger, and bilateral hydrocele.  Of note, the Veteran did not make any claim regarding those disorders currently on appeal until November 2008 - 12 years later.  Silence in the record, to include specifically in medical records - can be weighed against lay testimony only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the records available.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that (citing Fed. R. Evid. 803(7)).  


Service Connection for a Left Shoulder Disorder

The Veteran asserts that around 1986 the tailgate of a M35 two and a half ton cargo truck was opened onto his left shoulder, and since that time he has experienced stiffness and soreness.  During his 2015 hearing, the Veteran reported that a doctor has told him these symptoms are related to his back injury - a disorder which has not been service-connected.

Service treatment records reflect that in May 1982 the Veteran complained of a two week history of shoulder pain, though he maintained full range of motion.  X-ray imaging was negative and the assessment was of shoulder pain, but no pathological diagnosis was made.  In May 1987 the Veteran complained of shoulder pain again, but x-ray imaging revealed "no significant pathology."  Several years later, in March 1992 the Veteran reported a month-long history of shoulder pain when doing pushups, lifting, or when he fails to stretch properly.  The pain was sharp and radiated into his arm, and the assessment was of overuse syndrome.  On separation examination in August 1996 the Veteran's upper extremities were "normal," and although a history of right shoulder strain and impingement syndrome were mentioned, there was no indication of any left shoulder symptoms or current disorder.

Based on the foregoing, the Board finds that the Veteran had three episodes of left shoulder discomfort, but that symptoms did not become chronic, and at separation had resolved.  Following separation, there are no records of complaints or treatment referable to the left shoulder, other than those lay statements made to the undersigned during the Veteran's hearing.  Symptoms of pain and discomfort are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), and thus such complaints are competent and probative of current symptoms.

While probative of current symptoms, the Veteran's assertions of continuous left shoulder problems are in direct conflict with his lack of complaints prior to filing a claim in 2008; this in spite of being under treatment for his right shoulder.  His silence regarding the left shoulder, when otherwise receiving treatment for the right shoulder weighs against any assertion of continuous symptoms.  Additionally, while competent to report on pain and discomfort, the Veteran is not competent to assert a connection between current symptoms and transient in-service symptoms as this is a complex medical determination well beyond his competence.  See id.

Thus, the Board is left with evidence of in-service left shoulder pain without pathological diagnosis, no complaints or observations of a left shoulder disorder at separation, and no competent probative evidence linking current symptoms to transient in-service symptoms.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right and Left Elbow Disorders

During his 2015 hearing, the Veteran testified that he was picking up a box or ammunition rounds when he experienced a painful twitching in his left elbow.  He also felt pain in his right elbow while "doing maneuvers" during service.  Since that time he has had "pain, soreness, [and] stiffness" continuously, which the Veteran was reportedly told was due to bursitis of the elbows.

Service treatment records show that in April 1983 the Veteran reported limitation of motion of the left elbow, and the clinical assessment reached was that limitation of motion was present but the Veteran was "without injury."  In March 1986 the Veteran reported a two-week history of right elbow pain, and received a diagnosis of muscle strain.  On separation examination in August 1996 there was no report or endorsement of elbow pain or injury, and the Veteran affirmatively denied any painful or "trick" elbow.  The Veteran also failed to make a claim for any such disorder on his initial claim for service connection in 1996.

While the Veteran testified that he has been diagnosed with bursitis, there are no reports of symptoms or treatment within his post-service medical records.  The Veteran is competent to report on current symptoms which are capable of lay observation, and thus his endorsement of current symptoms is probative.  However, even to the extent that the Board accepts his testimony of having been diagnosed with bursitis, the Board still left without competent and probative evidence of connection between in-service elbow symptoms and a current diagnosis.  Without evidence of such a "nexus," the Board finds that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Neck Disorder

The Veteran has endorsed three separate occasions in which he injured his neck, including two incidents in which he was struck in the head by a tailgate of a M35 cargo truck.  The Veteran has reportedly been diagnosed with "a little bit of arthritis" of the cervical spine, and during his 2015 hearing he endorsed stiffness and pain in the neck.

Service treatment records show that in November 1981 the Veteran endorsed a four-day history of "tension" headaches, which he described as pain in the font of his head, radiating down to the neck.  No diagnosis or assessment was given regarding his neck symptoms.  In August 1986 he reported a spontaneous onset of neck pain, and was diagnosed with muscle pain and spasm.  The remained of the Veteran's service treatment records are silent to any reports of symptoms or treatment referable to the neck, including on separation examination in August 1996.  On VA examination in March 1997 the neck was normal.

The Veteran is competent to report on pain in his neck, and that he has been diagnosed with "a little bit of arthritis."  However, other than the Veteran's lay statements, there is no evidence linking any reported diagnosis with in-service complaints of neck pain.  Making such a connection between a current diagnosis and symptoms last reported during service nearly 30 years ago is well beyond the Veteran's lay competence.  Layno.  Accordingly, the Board is left with evidence of transient in-service symptoms, affirmative evidence that the Veteran's neck was normal in March 1997, and a report of current diagnosis without probative evidence of a link to service.

The Board thus finds that that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disorder

The Veteran testified in 2015 that he struck a rock with his right knee during service, and immediately experienced pain.  On seeking treatment from a medic he was told that he had bursitis, and was given painkillers for treatment.  Nonetheless, his right knee continued to hurt "probably 10 or 11 times" during active service, and the Veteran testified that he sought treatment each time.

Service treatment records are silent to any complaints or treatment referable to the right knee and on separation examination in August 1996, the Veteran affirmatively denied having a "trick" or locked knee.  Following separation, the first evidence of a right knee disorder was in December 2006 with a notation of "internal derangement of knee medial meniscus."  In January 2007 the Veteran endorsed diffuse right knee pain following a fall in which he had bruised the knee.  X-ray imaging was normal.  On VA examination in August 2009 the Veteran reported that in August 2006 he was involved in a motorcycle accident in which he injured his right leg, though he provided no additional information.

The Veteran is competent to report hitting his knee with a rock in service, and the Board recognizes that such event happened.  However, the Veteran affirmatively denied any right knee symptoms on separation, and following separating there are no reports of symptoms or treatment until after a 2006 motorcycle accident.  Additionally, to the extent that the Veteran has been diagnosed with internal derangement of knee, the record is completely without probative evidence that such disorder is related to service - to include striking his knee on a rock. 

Accordingly, the Board finds that that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Foot Disorder

The Veteran reports that in 1992 he was diagnosed with gout affecting his feet, and that he had multiple episodes for which he was given orthopedic inserts for his boots.

Service treatment records reflect that in October 1981 the Veteran had left foot pain which was determined to be secondary to a "low arch."  In July 1994 he reported having fallen off of a ladder three days prior and hitting his right foot on a pail and his left foot on the ladder itself.  He complained of localized pain in his left foot and heal, and denied any tingling or numbness in the toes.  On separation examination the Veteran did not endorse any foot-related symptoms other than those associated with his service-connected fractured toe.

In January 2007, neurological evaluation revealed no decreased response to tactile stimulation of the dorsum or the soles of the feet.  Reports confirmed a past medical history of gout, but there was no evidence that the disorder was presently active.  VA examination in August 2009 reflected generalized bilateral tenderness of the feet, but no lesions.  Weightbearing was normal, there were no callosities, and his Achilles tendons were tender.  The Veteran reported a history of gout of both feet, and the examiner confirmed that the Veteran "has a diagnosis of gout in both feet," suggesting that the disease is currently active.  The Veteran also reported that in 2002, he was diagnosis with diabetes and diabetic peripheral neuropathy with pain in the soles of both feet.  The Veteran stated both feet have similar levels of pain, numbness, and tingling, with pain at a level of seven to eight out of ten.  The examiner diagnosed diabetic peripheral neuropathy and fractures of the right second, third, and fourth, but indicated that these disorders had their onset after service.

In summary, other than the Veteran's service-connected right foot toe fracture, the Board is left with evidence of left foot pain twice in service, but not present on sporation.  Additionally, to the extent that the Veteran developed gout, diabetic neuropathy, and fractured additional toes, such events occurred after separation from service, and have not been related to service by probative evidence.  

While the Veteran asserts that he was diagnosed with gout during service, the record is conspicuously devoid of any such diagnosis during the Veteran's active duty.  Given that service treatment records appear to be otherwise complete, the Board takes this as affirmative evidence that no such diagnosis was made.  That the Veteran made no such claim on seeking service connection in 1996 - while claiming compensation for neuroma of the right foot - further weighs against his immediate assertion that gout had its onset during service.

Thus, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Wrist Disorder

The Veteran has testified that he was diagnosed with bilateral carpel tunnel syndrome around 1994, and eventually had surgery on both wrists, though not at the same time.  Service treatment records show that in March 1982 the Veteran hyperextended his left hand when he fell down some stairs.  The wrist swelled, and was painful and tender to touch; he was referred with a possible fracture.  X-ray examination confirmed a fractured pinkie finger.  On separation examination in August 1996, the Veteran reported no complaints or history referable to the wrists.

Following separation from service in 1997, examination of the upper extremities in January 2006 revealed no evidence of asymmetry or atrophy, sensation was intact and equal bilaterally, and the Veteran had full strength in flexion and extension of both wrists.  The only upper extremity symptoms appeared to be mild restriction in range of motion of the right shoulder, and a well-healed surgical scar in the anterior right shoulder region.

In January 2008 radiological evaluation produced no evidence of acute fracture, subluxation, or dislocation of the right wrist.  Alignment of the carpus was within normal limits, and the only diagnosis was marked osteoarthritis at the first carpometacarpal joint, i.e., the thumb.  A February 2008 nerve conduction study suggested, but did not confirm, moderate median neuropathy at the wrists, and ulnar neuropathy at the left wrist.

In April 2008 the Veteran reported a two year history of right hand pain and numbness.  On physical evaluation of the right hand, the Veteran reported pain in the base and at the metacarpophalangeal joints of the thumb.  There was minimal tenderness, but Tinel's sign and carpal tunnel compression test were positive on the right side, while they were negative on the left side.  The evaluating physician recommended that the Veteran return for nerve conduction testing to evaluate what was described as "probable right carpal tunnel syndrome."  Carpel tunnel syndrome of the right wrist was confirmed about a week later, and surgical intervention was recommended.  In June 2008, the Veteran underwent a right carpal tunnel release.

As the forgoing shows, the Veteran was not diagnosed with carpel tunnel syndrome in either wrist until 2008 - 11 years after separation from service.  Furthermore, by the Veteran's own account to a physician in April 2008, symptoms had onset only two years prior, in 2006.  The evidence thus shows that while the Veteran had transient wrist pain and swelling in-service, there is no evidence - other than the Veteran's noncompetent lay assessment - suggesting any kind of link between a current diagnosis of carpel tunnel syndrome and in-service symptoms.

Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Headache Disorder

On his 2015 hearing before the undersigned, the Veteran endorsed multiple in-service concussions, and suggested that the headaches he now experiences may be related to these concussions.  He also associated headaches with occupational stress during service.  Service treatment records show that in April 1981 the Veteran complained of a four-day history of "tension" headaches.  The pain was "frontal, radiating down to neck," and the Veteran felt his headache as "related to personal problems."  Service treatment records show no other complaints regarding headaches, and there are no records of in-service concussions.

Following separation from service, the record is without evidence of symptoms or treatment referable to headaches.  Headaches are uniquely capable of lay observation, and thus the Veteran's endorsements of headache symptoms are competent and probative that such symptoms exist.  However, the absence of any complaints referable to headaches, including in orthopedic, neurologic, and mental health treatment records, is conspicuous.  

Regardless of the presence or absence of any current symptoms, the record is entirely without any competent opinion relating headaches to service or a service-connected disability.  Thus, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran reports that in-service stress and pressure, some job-related, caused the onset of depression, for which he was treated while stationed in Turkey.  Thereafter symptoms reduced until he was put in charge of a Mortuary and Casualty unit, which involved identifying deceased persons and notifying their relatives.  During this period he was receiving treatment one to two times a month, and treatment continued after service.  He says that he was diagnosed with depression, anxiety, and posttraumatic stress disorder (PTSD) around 2011 or 2012, but that he was first prescribed Prozac during service in 1995.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

Service treatment records reflect that in January 1982 the Veteran reported marital problems, and he was admitted for treatment of a "situational crisis" concerning his marriage.  At that time he posed no danger to himself, and he was advised to "seek follow-up care at [the] Mental Health Department in Turkey."  No diagnosis was made, and the Veteran's remaining service treatment records are without evidence of any mental health symptoms or treatment.  On separation examination in August 1996, the Veteran affirmatively denied frequent trouble sleeping, depression or excessive worry, loss of memory, and nervous trouble of any sort.

Following separating from service, a February 2007 treatment record reflects that the Veteran had been prescribed four separate medications for treatment of depression.  Unfortunately, in spite of VA's efforts, there is no record of the Veteran's inial diagnosis or treatment, nor is there evidence of a 2011 or 2012 diagnosis for PTSD or anxiety.  As described in greater detail below, the Veteran was afforded ample opportunity to provide VA with the necessary information to retrieve any outstanding treatment records, or to supply them himself, but has failed to do so.

Accordingly, the Board is left only with a single instance of marriage-related stress in 1982, followed by a complete lack of any evidence of mental health symptoms until 2007.  Furthermore, other than the Veteran's noncompetent assessment during is hearing before the undersigned, there is no evidence linking service - to include in-service marital difficulties - with a current mental health disorder.  Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Liver Disease

The Veteran reports that he used alcohol in the past as a means of self-treating depression and orthopedic pain.  In November 2008, the Veteran testified that he was diagnosed with cirrhosis, which has been related to his alcohol use.  Where drug and alcohol use is at issue, service connection is precluded "in two situations: 1) for primary alcohol abuse disabilities; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Service connection is not precluded if alcohol abuse is secondary to a service-connected disability.  However, service connection would be precluded for the alcohol or drug abuse disability if it is due to willful action rather than the result of the service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376, 1378 (Fed. Cir. 2001).  Here, the Veteran is not seeking service-connection for the use or abuse of alcohol, but rather has suggested that such use - which cased his liver disease - is related to a service-connected mental health disorder.  To the extent that the Veteran is not service-connected for any mental health disorder, however, this theory of entitlement need not be addressed.

The record shows, and the Veteran does not contend otherwise, that his current liver disease is in fact alcohol-induced and had its onset many years after separation from service.  In multiple treatment records, including as early as November 2008 and June 2009, the Veteran's liver disorder was described alternatively as either "alcoholic cirrhosis" or "EtOH cirrhosis."  Thus, as the evidence demonstrates that the Veteran's liver disorder - cirrhosis - is the result of alcohol abuse not associated with a service-connected disease or disability, service connection cannot be granted.  Allen, 237 F.3d at 1376.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in April 2009, prior to the initial adjudication of any of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims, and provided the Veteran with an additional 30 days to identify or submit any outstanding evidence.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Such notice was provided in the letter sent to the Veteran in April 2009.

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This is especially true in matters relating to private records, to which VA has no access or knowledge without the Veteran's cooperation.  During the Veteran's 2015 hearing before the undersigned, his representative identified general "treatment through Evans Army Medical Center" since 2011, and specific "referrals from Evans dealing with [the Veteran's] skin condition."  Throughout the development, initial adjudication, and appeal of the Veteran's claim, he has been asked repeatedly by VA to identify all pertinent treatment records, as well as being provided the opportunity to supply VA with such records on his own.  In part because the Veteran's representative suggested additional outstanding evidence, the undersigned ordered that the record be held open for 30 days to allow the Veteran and his representative time to locate and obtain the outstanding evidence.  More than two months have since passed, and VA has not received any new evidence or releases which may enable VA to obtain such evidence.  Thus, given the Veteran's actions, and VA's continuing offers to assist him in developing the claim, the Board finds that VA has no additional duty with regard to request for non VA-treatment records.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA and non-VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in August 2009 and November 2014 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  The Veteran's representative has accurately pointed out that that an August 2009 audiological examination was performed without benefit of review of the claims file, and has thus challenged the sufficiency of the examination.  As an initial matter, the Board observes that while the VA examiner was not provided the Veteran's claims file for review, an accurate history was nonetheless elicited from the Veteran regarding his hearing loss symptoms.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Additionally, the November 2014 audiological examination did include review of the claims file.  During his 2015 hearing, the Veteran reported that his hearing had worsened since the time of his 2009, but not his 2014, audiological examination.  Given that the Veteran underwent the November 2014 examination after his symptoms had worsened, the latter examination is found to accurately reflect the degree of symptomatology for rating purposes.

Although examinations were provided relating to the Veteran's already service-connected disabilities for which he is seeking increased ratings, no examination was afforded regarding the etiology of disorders of the left shoulder, either elbow, the neck, the right knee, bilateral carpel tunnel syndrome, headaches an acquired psychiatric disorder, liver disease, or the feet.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

As discussed above, service treatment records are silent as to any complaints or treatment of the right knee and liver.  Regarding the left shoulder, right and left elbows, neck, feet, wrists, headaches, and psychological symptoms, the Veteran experienced only transient symptoms, even over the course of more than 20 years of active duty.  Furthermore examination and report of medical history for separation purposes in August 1996 revealed no symptoms or diagnoses referable to any of the foregoing.

To the extent that the Veteran nonetheless has asserted that one or more of these disorders was incurred in, or as a result of, service, the Board notes that conclusory generalized statements regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

Consequently, the Board is left with only passing evidence of in-service symptoms related to the claimed disorders (if any such evidence exists at all), clear evidence that at separation the Veteran did not have any of the claimed disorders, and his bare assertions of a connection between service and current diagnoses.  Consequently, the Board finds that VA examinations as to the etiology of the claimed disorders is not warranted, even under the low threshold of McLendon.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

A 20 percent rating for a right shoulder strain is granted.

A higher (compensable) evaluation for a fractured third metatarsal of the right foot is denied.

A compensable rating for skin disability with tinea versicolor, tinea cruris, and tinea corporis is denied.

A higher (compensable) evaluation for bilateral hearing loss is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a bilateral elbow disorder is denied.

Service connection for a neck disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for bilateral carpal tunnel syndrome is denied.

Service connection for a headache disorder is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for liver disease is denied.


REMAND

Service Connection for a Low Back Disorder

The record reflects a history of in-service low back symptoms beginning in August 1977 when the Veteran incurred a muscle strain in a lifting accident.  In September 1984 the lumbar region of his back underwent a day-long spasm event, also diagnosed as a muscle strain.  Finally, in July 1991 the Veteran was diagnosed with acute mechanical low back pain on complaints of pain when lifting weights.  Since service the Veteran has been diagnosed with low back pain, degenerative disc disease, stenosis at the L4-5 level and a far lateral disc herniation at the L3-4 level.  During his 2015 hearing before the undersigned, the Veteran reported that he had been told that one or more of his current low back disorders was due to "the amount of strain put on the back" during service.

Given the Veteran's in-service history of recurrent low back symptoms, the evidence of several current low back disorders, and the suggestion from physicians that the two may be related, the Board finds that a VA examination is necessary in order to help determine whether one or more of the Veteran's low back disorders are in fact service-connected.

Service Connection for a Left Lower Extremity Disorder

The Veteran has a contended that a left lower extremity disorder may be related to a low back disorder.  Unfortunately, the matter of service-connection for a low back disorder remains unresolved, and is being remanded for further development.  As his claim of service-connection for a left lower extremity disorder is in part contingent on the outcome of further adjudication of his low back claim, the Board finds that the issues are inextricably intertwined and must both be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the low back.  The examiner is to identify each of the Veteran's current low back disorders, and for each state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) related to service, to include in-service complaints of muscle strains. 

The examiner should also identify all sensory disorders affecting the left lower extremity, and state whether each is at least as likely as not:
   
   a. related to any of the identified low back diagnoses; 
   
   b. related directly to service.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be notified and given the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


